Dismissed and Opinion filed July 3, 2002








Dismissed and Opinion filed July 3, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-01-00970-CV
____________
 
COMPRESSOR ENGINEERING
CORPORATION, Appellant
 
V.
 
MADE2MANAGE SYSTEMS, INC. and
CHARLES E. MUELLER, Appellees
 

 
On
Appeal from the 334th District Court
Harris County, Texas
Trial
Court Cause No. 01-06308
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from an order of
dismissal signed August 29, 2001.  On
June 26, 2002, the parties filed a joint motion to dismiss the appeal because
the case has been settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered
dismissed.  
PER CURIAM
 
Judgment rendered and Opinion filed July 3, 2002.
Panel consists of Chief Justice Brister
and Justices Anderson and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).